IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-88,012-01


                    EX PARTE CLEVELAND DINELL NIXON, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. W11-21243-A IN THE CRIMINAL DISTRICT COURT NUMBER SIX
                          FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to five years’ imprisonment.

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he failed to argue, at the hearing on the motion to adjudicate guilt, that Applicant’s extensive

history of mental health issues should be taken into consideration before the trial court’s assessed

punishment in this case.
                                                                                                    2

       After holding a live evidentiary hearing, and based upon the record, the trial court has

determined that trial counsel's performance was deficient at the hearing on the motion to adjudicate

guilt in this case in that counsel failed to argue that Applicant’s extensive history of mental health

issues should be taken into consideration before the trial court assessed punishment, and that such

deficient performance prejudiced Applicant.

       Relief is granted in part. The sentence in Cause No. W11-21243-A in the Criminal District

Court Number Six District Court of Dallas County is set aside, and Applicant is remanded to the

custody of the Sheriff of Dallas County so that the trial court may conduct a new sentencing hearing

in this cause. The trial court shall issue any necessary bench warrant within 10 days after the

mandate of this Court issues.

       All other relief requested is denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 12, 2018
Do not publish